DETAILED ACTION
	This Office action is responsive to communication received 02/15/2022 – Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-20 remain pending.
Response to Arguments
	In the arguments received 02/15/2022, the applicant contends that “[b]cause U.S. Patent Application No. 17/305,711 is a later-filed application, filed on July 13, 2021, compared to the instant application filed on August 16, 2019, no terminal disclaimer is required. A terminal disclaimer against the instant application can be filed in the continuation U.S. Patent Application No. 17/305,711 during its examination. Applicant submits that the provisional rejection of the nonstatutory double patenting over claims 1-20 of the later-filed, and co-pending U.S. Patent Application No. 17/305,711 is overcome, and should be withdrawn.”
	IN RESPONSE: 
	The nonstatutory double patenting rejection between the instant application and U.S. Patent Application Serial No. 17/305,711 has been correctly applied and is being maintained.  
According to the MPEP §804, a comparison of the earliest effective U.S. filing date, between or among two or more original applications is what determines whether or not a provisional nonstatutory double patenting is to be applied.  While the earliest effective U.S. filing date of an application could in fact turn out to be the actual filing date, such a determination can only be made after determining whether or not all the conflicting claims of both the instant and reference applications are or are not appropriately supported in the parent application.   
If both the instant application and the reference application have the same earliest effective U.S. filing date, the provisional nonstatutory double patenting rejection made in each 
Moreover, if the instant application has a later effective U.S. effective filing date than the reference application, the provisional nonstatutory double patenting rejection should be maintained until the rejection is overcome.  Note the relevant portions of MPEP §804, reproduced, below:
(a)   Effective U.S. Filing Date
Where there are two or more original applications (applications which are not reissue applications - see MPEP § 201.02) with conflicting (i.e., patentably indistinct) claims, it may be necessary to determine which application has the earliest effective U.S. filing date, i.e., is the "earliest-filed application." 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The effective U.S. filing date of an original application is the earliest of:
(1) The actual filing date of the application; or
(2) The filing date of the earliest application for which the application is entitled to the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c)  as to such conflicting claims.
For example, where two original applications are entitled to the benefit of the same U.S. nonprovisional application under 35 U.S.C. 120, 121, 365(c), or 386(c), if all the conflicting claims of one of the applications are not appropriately supported in the parent application (and therefore, not entitled to the benefit of the filing date of the parent application), while the conflicting claims of the second application are appropriately supported in the parent application (and therefore, entitled to the benefit of the filing date of the parent application), then the second application has the earlier effective U.S. filing date.

(ii)    Applications have the same effective U.S. filing date
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.
	 
(iii)    Application has later effective U.S. filing date
If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application, and that application has an effective U.S. filing date (taking into account any benefit claim under 35 U.S.C. 120, 121, 365(c), or 386(c)  with respect to the conflicting claims) that is later than the effective U.S. filing date of at least one of the reference application(s), the rejection should be maintained until applicant overcomes the rejection. Provisional nonstatutory double patenting rejections are subject to the requirements of 37 CFR 1.111(b). In accordance with 37 CFR 1.111(b), applicant’s reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. Alternatively, a reply that includes the filing of a compliant terminal disclaimer in the later-37 CFR 1.321  will overcome a nonstatutory double patenting rejection and is a sufficient reply pursuant to 37 CFR 1.111(b). After the filing of a compliant terminal disclaimer in a pending application, the nonstatutory double patenting rejection will be withdrawn in that application.
	In this case, the claims of the copending reference application 17/305,711 find support in the disclosure of the earliest-filed U.S. Application Serial No. 13/536,753, filed 06/28/2012, now USPN 8,608,587.   On the one hand, if it is argued that the claims of the instant 16/543,356 application likewise find support in the disclosure of the earliest-filed U.S. Application Serial No. 13/536,753, filed 06/28/2012, then both the instant application (16/543,356) and the reference application (17/305,711) share the same earliest effective filing date and thus a provisional nonstatutory double patenting rejection is appropriate.  On the other hand, if it is argued that the claims of the instant 16/543,356 application should be accorded a later effective filing date in view of the multiple CIP filings, then a provisional nonstatutory double patenting rejection is still appropriate.   
The only situation in which the outstanding provisional nonstatutory double patenting rejection would be withdrawn would be in the case where the instant application (16/543,356) has an earlier effective U.S. filing date as compared to the reference application (17/305,711), which is not the case here.  Again, it is a comparison of the earliest effective U.S. filing date, not necessarily the actual filing date, between or among two or more original applications which determines whether or not a provisional nonstatutory double patenting is to be applied.  
FOLLOWING IS AN ACTION ON THE MERITS:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 STAND provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending United States Application Serial No. 17/305,711 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘711 application, on This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not yet in fact been patented.
/
/
/
/
/
/
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711